IN THE SUPREME COURT OF THE STATE OF NEVADA


                CITY OF LAS VEGAS, A POLITICAL                         No. 83455
                SUBDIVISION OF THE STATE OF
                NEVADA, AND ITS DEPARTMENT OF
                PLANNING CODE ENFORCEMENT
                DIVISION,
                                                                         FL D
                Appellant,                                                OCT 3 1 2022
                vs.
                RESOURCE TRANSITION
                CONSULTANTS, LLC, SOLELY IN ITS
                CAPACITY AS RECEIVER FOR LAS
                VEGAS APARTMENT LENDERS, LLC,
                A WASHINGTON LIMITED LIABILITY
                COMPANY; AND OLYMPIC COAST
                INVESTMENT, INC., A WASHINGTON
                CORPORATION, SOLELY WITH
                RESPECT TO PROPERTY
                ABANDONED BY ORDER OF THE
                UNITED STATES BANKRUPTCY
                COURT FOR THE WESTERN
                DISTRICT OF WASHINGTON, ET AL.,
                AND PARTICIPANTS IN OLYMPIC
                COAST INVESTMENT, INC., LOAN
                NO. 26067 AND LAS VEGAS
                APARTMENT LENDERS LLC, LOAN
                NO. 27,000,
                Res ondents.

                                ORDER OF REVERSAL AND REMAND

                           This is an appeal from a district court order granting a petition
                for a writ of mandamus. Eighth Judicial District Court, Clark County;
                Elizabeth Goff Gonzalez, Judge.
                           Appellant City of Las Vegas (the City) recorded liens for
                $2,285,480.20 in abatement costs it incurred to clear a site under
                respondent Resource Transition Consultants, LLC (RTC)'s control and
                separate liens for $1,901,250 in discretionary civil penalties.    The site
SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                                           22.---6331S0
                consisted of multiple parcels, including parcels with numerous residential
                units, and violations lasted for over 89 days until the City could abate the
                nuisances. RTC only disputed the civil penalties which were assessed at
                $750 per day for 39 days on each individual parcel, and which also
                accounted for the number of residential units on each parcel. After oral
                arguments, the Las Vegas City Council (the City Council) designee
                approved the proposed daily civil penalties against RTC which totaled
                $1,901,250.     The district court granted RTC's petition for a writ of
                mandamus and vacated the discretionary civil penalties, finding that the
                designee lacked subject matter jurisdiction because the penalties assessed
                exceeded the jurisdictional amount a hearing commissioner could levy. The
                City appeals.
                              This court reviews a district court's decision to grant or deny a
                writ petition for an abuse of discretion. Reno Newspapers, Inc. v. Haley, 126
                Nev. 211, 214, 234 P.3d 922, 924 (2010). When the writ petition raises
                questions of statutory interpretation, the review is de novo. Id. The district
                court's interpretation and construction of a statute, including the
                administrative construction of statutes, presents a question of law that is
                reviewed de novo. Elizondo v. Hood Mach., Inc., 129 Nev. 780, 784-85, 312
                P.3d 479, 482 (2013).
                              The City Council, as a governing body of a city, was authorized
                to adopt, by ordinance, procedures to regulate nuisances.            See NRS
                268.4122. NRS 268.4122(2)(a) specifies the required procedures that an
                ordinance must contain, including that the owner is "[a]fforded an
                opportunity for a hearing before the designee of the governing body relating
                to the imposition of civil penalties and an appeal of that decision. The
                ordinance must specify whether all such appeals are to be made to the
                governing body       or   to a   court   of competent   jurisdiction."    NRS
SUPREME COURT   268.4122(2)(a)(4).    The City Council, in turn, adopted the Las Vegas
         OF
      NEVADA
                                                         2
(0) I ,M7A
                Municipal Code (LVMC) 9.04.100(A), which provides that a hearing on a
                nuisance abatement report would be heard by "the City Council or before
                the City Council's designee." Through the code, the City designated that
                appeals were to be made to the governing body rather than a court.
                           The City's enforcement of the nuisance statute is an exercise of
                its legislative, policy, and police powers pursuant to the Las Vegas City
                Charter (LVCC), section 2.260 ("Powers of City Council: Nuisance"). The
                City Council is the one who "[p]rovide[s] any other penalty for or
                punishment of any person who is responsible for any nuisance." LVCC §
                2.260(4). It follows then that the designee's power to make such decisions
                stems from this section rather than that of a "[Wearing [c]ommissioner"
                under LVCC § 4.040 as argued by the RTC, and the limitations of the
                municipal court therefore do not apply.' To conclude otherwise and treat
                the City Council designee as a hearing commissioner would disregard the
                Legislature's intent and the Las Vegas City Charter. Compare LVCC 4.040
                (hearing commissioner), with LVMC § 2.22.010 (stating that the hearing
                examiner is "to act on behalf of the Council... in conducting any
                disciplinary proceedings as provided in Title 6"), and LVMC 7.04.295
                (defining hearing officer expressly as "a person appointed by the City
                Manager or a designee" under Title 7). Thus, the district court erred in
                concluding that the City Council designee was subject to the same
                restrictions as a hearing commissioner.



                      1While RTC is correct that hearing commissioners are authorized
                under LVCC § 4.040(1) to hear and decide misdemeanor violations, the
                penalties imposed herein are civil and are inherently distinct from the
                criminal misdemeanor violations RTC refers to. See LVMC 9.04.030
                (criminal penalties); but see LVMC 9.04.040 (civil liability). These are two
                separate sections and the penalties imposed in this case were civil and
SUPREME COURT
                pursuant to LVMC 9.04.040.
         OF
      NEVADA
                                                     3
a.)) I 947A
                               The district court's error was further compounded by its
                treatment of the civil penalty as based on a single violation. The district
                court addressed the civil penalty issue as fixed amounts per parcel instead
                of recognizing that the amounts were cumulative, constituting multiple
                adjudicated nuisance violation penalties.
                               The City Council designee found that violations occurred for
                each nuisance for each day that the nuisance remained unabated by RTC.
                The civil penalties were then calculated and assessed as to each separate
                violation, with the City Council designee imposing a $750 penalty per each
                violation. This amount is substantially below the statutory maximum of
                $5,000 per violation. See NRS 202.480(1)(b). We perceive no error in the
                City Council designee's decision in assessing the number and individuality
                of the nuisance violations and in imposing a $750 penalty for each violation.
                Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.2


                                                                                   J.
                                                    Hardesty


                                                            A/k5C.4-0              J.
                                                    Stiglich




                                                    Herndon




                      21nlight of this order, we need not address the other arguments raised
                by the parties.
SUPREME COURT
        OF
     NEVADA
                                                      4
(0J 1947A
                cc:   Judge Elizabeth Goff Gonzalez, Eighth Judicial District Court
                      Lansford W. Levitt, Settlement Judge
                      Las Vegas City Attorney
                      Fleming Law Firm, PLLC
                      Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                    5
  I947A